Citation Nr: 0304299	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  95-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by cramping of the extremities, claimed as due to 
undiagnosed illness.  

2.  Entitlement to service connection for a disability 
manifested by weight loss, claimed as due to undiagnosed 
illness.  

3.  Entitlement to a higher rating for the service-connected 
lumbar muscle strain, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1989 to 
January 1994.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1994 RO decision, which granted service 
connection and a noncompensable rating for lumbar muscle 
strain, effective in January 1994.  

In an August 1995 decision, the RO assigned a 20 percent 
rating for the service-connected lumbar muscle strain, 
effective in January 1994.  The veteran continues to appeal 
the rating.  

This case also comes to the Board from a December 1995 RO 
decision that denied service connection for cramping of the 
extremities and weight loss, claimed as due to undiagnosed 
illness.  

In May 1999, the veteran testified at a hearing conducted at 
the RO by the undersigned Veterans Law Judge.  

In December 1999, the Board remanded the case to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

2.  There is no competent evidence showing that the veteran 
currently has a disability manifested by cramping of the 
extremities that is related to active service or due to an 
undiagnosed illness that developed during the Persian Gulf 
War.  

3.  There is no competent evidence showing that the veteran 
currently has a disability manifested by weight loss that is 
related to active service or due to an undiagnosed illness 
that developed during the Persian Gulf War.  

4.  The veteran's service-connected lumbar muscle strain is 
manifested by complaints of chronic pain; clinical findings 
demonstrate that the condition is no more than moderate in 
degree and is productive of no more than moderate functional 
limitation of the spine.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
cramping of the extremities due to an undiagnosed illness 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303, 3.317 (2002).  

2.  The veteran does not have a disability manifested by 
weight loss due to an undiagnosed illness that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 
3.317 (2002).  

3.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected lumbar muscle strain 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7,  4.71a including Diagnostic Codes 5292, 5295 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from September 1989 to 
January 1994, to include service in Southwest Asia during the 
Persian Gulf War.  

A careful review of the service medical records shows that, 
on an August 1989 enlistment physical examination, the 
veteran's spine and extremities were essentially normal.  His 
weight was 115 pounds.  In October 1989, he complained of 
bilateral knee pain for four days, without trauma, and the 
diagnosis was patellofemoral syndrome, bilateral knees.  

In January 1990, the veteran complained of left knee pain for 
one week, and the assessment was possible chronic knee pain.  
In May 1991, he complained of back pain, and lower back 
spasms were noted.  In November 1991, he sustained a right 
patellar contusion, and in December 1991 he sustained a left 
patellar contusion.  In April 1992, he was diagnosed with 
shin splints.  

In September 1992, the veteran was diagnosed with muscle 
strain in the lumbar area, and was thereafter treated for 
recurring mechanical low back pain.  In March 1993, the 
assessment was that of lumbar muscle strain.  In May 1993, 
the veteran complained of pain to the left wrist, and the 
diagnosis was probable tendonitis.  

On a report of medical history in November 1993, the veteran 
reported that he had recurrent back pain, and that other than 
his back problems and headaches he was presently "in good 
health."  A November 1993 physical examination for 
separation purposes showed no clinical findings pertaining to 
the low back or extremities.  The veteran's weight was 154 
pounds.  

In a March 1994 decision, the RO granted service connection 
and a noncompensable rating for lumbar muscle strain, 
effective in January 1994.  

In a January 1995 letter, the RO requested the veteran to 
furnish medical information and evidence in support of his 
undiagnosed illness claims.

On a June 1995 VA general medical examination, the veteran's 
weight was 140 pounds, with a maximum weight in the past year 
of 165 pounds.  He was well developed and well nourished.  He 
complained of having had constant back pain for the last 2-3 
years and was given Motrin in the past.  

On the present examination, the veteran's range of motion of 
his back was full; pain and tenderness were mild; and muscle 
spasm was mild.  Straight leg raising was full bilaterally.  
He complained of cramping in the extremities, especially in 
the left wrist, both calves, and both thigh muscles.  He 
described it as a crampy, sore feeling.  

On the present examination, there was no tenderness elicited 
on squeezing the thighs or leg muscles bilaterally.  The 
diagnoses were those of degenerative joint disease of the 
lumbosacral spine with full range of movements and only mild 
pain, tenderness, and muscle spasm; and muscle cramping of 
the extremities in both calves, both thigh muscles, and also 
in the left wrist area, with no pathology noted on 
examination at that time.  

On a June 1995 VA psychiatric examination, the veteran 
reported that his appetite was poor and that he had lost 20 
pounds in one year.  

In an August 1995 decision, the RO assigned a 20 percent 
rating for the service-connected lumbar muscle strain, 
effective in January 1994.    

In a September 1995 RO hearing before a Hearing Officer, the 
veteran testified in regard to his low back that he was 
experiencing greater pain than the previous year.  He said 
that he had problems with his back in the mornings and had to 
stretch it out and rub it.  He said that he took muscle 
relaxers in the morning and Motrin later on in the day.  At 
work, he said that he tried to avoid lifting heavy things and 
that he wore a support belt.  He said that he did not work if 
his back hurt and that he once took a day off.  He said that 
he had a problem in bending forward, with his back tensing 
up.  

At another RO hearing before a local Hearing Officer, the 
veteran testified in regard to his claimed undiagnosed 
illnesses that he noticed cramping in his shoulder, elbow, 
and sometimes his knees.  He also indicated pain in his back 
and said that he could not hold his 1-year-old daughter for 
more than 10 minutes before his back began to hurt.  

On an October 1995 VA Persian Gulf protocol examination, the 
veteran complained of right shoulder discomfort that he felt 
was secondary to his Persian Gulf tour of duty.  It was noted 
that such discomfort had been present for only one year.  He 
also complained of discomfort with his back and right elbow 
for about one week.  

On examination, the veteran's back showed mild tenderness of 
the paraspinal muscles in the upper lumbar and lower thoracic 
spine.  The right shoulder was normal.  The right elbow was 
tender but was otherwise normal.  There were no other joint 
complaints.  Straight leg raising was normal.  The assessment 
was that of scoliosis and chronic lower thoracic and upper 
lumbar strain.  The final diagnosis was that of chronic low 
back strain exacerbated by thoracic scoliosis.  In response 
to the question of whether the physician felt that the 
veteran had an unexplained illness, the examiner noted 
"no."  

On an October 1995 VA spine examination, the veteran 
complained at that time of stiffness of his back after 
sleeping 6-7 hours.  He indicated that his back pain was 
aggravated by such activities as yard work and walking and 
carrying his child.  He described pain in the lower back 
extending up to the middle back and sometimes extending down 
into his buttocks.  He indicated that coughing and sneezing 
increased his low back pain.  He denied bowel or bladder 
problems.  He took Motrin and Soma.  He was required to wear 
an industrial type back support with suspenders at work.  

On examination, the veteran complained having of low back 
pain while removing his trousers.  There was no list.  In the 
Adams position, a very questionable mild scoliosis was 
evident.  The range of motion of the back was flexion to 40 
degrees (accompanied by complaints of pain), extension to 10 
degrees, right and left lateral flexion to 10 degrees, and 
rotation to the right and left to 10 degrees.  

There was noted to be slight hypalgesia on the right in the 
L5 dermatome.  Sitting, straight leg raising on either side 
produced slight low back pain at full knee extension.  The 
Bragard's sign was negative, as was flexed hip stressing.  
There was tenderness to fist percussion at the thoracolumbar 
junction but no other areas of tenderness.  The impression 
was that of chronic low back strain.  

On an October 1995 VA general medical examination, the 
veteran indicated that he awoke at night secondary to back 
pain.  He indicated that he had lost 20 pounds about a year 
previously but that his weight was unstable.  

On examination, the veteran was noted to be well developed 
and well nourished.  He had 5/5 power in the upper and lower 
extremities.  There was no pronation or drift on testing of 
the upper extremities.  He had a normal gait.  He was able to 
stand on his toes, stand on his heels, and perform a deep 
knee bend on testing of the lower extremities.  

His reflexes were 2+ for the biceps, triceps, patella, and 
Achilles.  Toes were downgoing to plantar stimulation.  
Straight leg raising tests were negative to 90 degrees in the 
seated position.  Romberg's sign was negative.  

In a December 1995 decision, the RO denied service connection 
for cramping of the extremities and weight loss, claimed as 
due to undiagnosed illness.  

In a letter received in March 1996, the veteran's wife 
indicated that she had first met the veteran 3 1/2 weeks after 
he returned from the Persian Gulf.  She stated that, shortly 
after they married in September 1992, she noticed that the 
veteran began to have a lot of physical problems affecting 
his back, shoulder, and elbows.  She stated that his back was 
stiff and sore in the mornings.  She stated that he 
experienced difficulty in performing activities of daily 
living because his back and elbow locked up.  She stated that 
he had mentioned a lot of cramping in both shoulders and 
elbows.  She attributed the veteran's problems to his tour of 
duty in the Persian Gulf.  

In an August 1996 letter, the RO requested the veteran to 
furnish medical and nonmedical evidence in support of his 
undiagnosed illness claims.  

At a May 1999 Board hearing, the veteran testified that, in 
regard to his lower back, he experienced pain if he drove for 
an extended period of time, walked around for 30-45 minutes, 
or slept for more than 6-7 hours.  He said that he was not 
being seen at present by any doctors for his back.  He said 
that he occasionally wore a back brace/work belt, which 
helped, and that he took over-the-counter medication for 
pain.  He said that he experienced spasms in his lower back, 
and that he left his previous job and found one in a 
profession that did not require a lot of strain on his back.  

In regard to his claimed undiagnosed illnesses, the veteran 
testified that he had no problems on entering the service.  
He said that, after his January 1994 discharge, he had 
cramping of the extremities, starting with the shoulder and 
progressing to the hips, knees, and fingers.  About his 
weight loss, he said that he weighed about 135 pounds when he 
entered active duty, gained to about 175 pounds during 
service, and lost to 150-155 pounds when he returned home.  
He said that he had not exceeded 155 pounds since then.  

In December 1999, the Board remanded the case to the RO for 
additional development.  

In a February 2000 letter, the RO requested the veteran to 
furnish medical and nonmedical evidence in support of his 
claims.  The RO also informed the veteran of the actions it 
was undertaking to assist him in his claims.  

On a March 2000 VA general medical examination, the veteran 
reported that his general health had been good but that he 
had had chronic back pain.  A month previously, however, 
after squatting he had difficulty rising due to pain just 
beneath the right hip.  He also had had the recent onset of 
right shoulder discomfort impairing his ability to work 
overhead with his right arm.  These problems had arisen after 
his discharge from the military in 1994.  

On examination, the veteran was noted to be well developed 
and well nourished.  His walk was brisk and normal.  He 
normally moved about the examination room, and mounted and 
dismounted the examination table.  He was able to hop on 
either foot, heel and toe walk, and squat and rise.  He had 
full range of motion of the right shoulder, with pain on 
motion and tenderness in the area of insertion of the right 
supraspinatus tendon.  

There was also full range of motion of the right hip, with 
pain on motion, tenderness just beneath the right groin, and 
pain on motion with positive Patrick's test.  The impressions 
were supraspinatus tendonitis of the right shoulder and right 
hip strain.  Subsequent X-ray studies of the right hip and 
right shoulder were negative.  

On a March 2000 VA orthopedic examination, the veteran 
currently had low back pain.  It was noted that he was not 
receiving any current treatment and was not taking any 
medications and usually did no exercises.  

The veteran complained of having pain of the lower back each 
morning on arising, which gradually went away.  There was no 
radiating of pain or paresthesias to the lower extremities.  
Coughing and sneezing could increase the low back pain if he 
was already hurting.  He stated that the lower back started 
to hurt if he stood in one place over 15 minutes.  

With respect to weakness and fatigability, the veteran did 
not think that he had any, nor did he have any 
incoordination.  He indicated that pain was present on both 
normal and repeated use of the back.  

On examination, the veteran's gait was normal and he was able 
to walk on heels and toes.  There was some tenderness to 
palpation of the right and left lower thoracic and lumbar 
spine regions and some complaint of pain on midline 
percussion of the lower thoracic and lumbar spine regions.  
There was no muscle spasm anywhere.  His deep tendon reflexes 
were 2+ and symmetric bilaterally.  Seated straight leg 
raising on the right and left was positive at 90 degrees, 
with complaints of slight pulling in the low back.  Sensory 
examination to scratch was normal throughout both lower 
extremities.  

The range of motion of the thoracolumbar spine was flexion to 
110 degrees, extension to 25 degrees, side bending right and 
left to 25 degrees, all with some complaint of pain at the 
terminal degrees of motion.  The impression was lumbar spine 
strain.  The examiner stated that there was an incidental 
finding of facet sclerosis on X-ray study and that, with 
respect to the various factors, there was no functional 
impairment, including none in degrees range of motion.  

The examiner stated that, on a subjective basis only, when 
the veteran had what he might describe as significant pain, 
this could potentially decrease his functional ability of the 
lower back.  

On a July 2001 VA orthopedic examination, the veteran 
complained of almost daily pain in his lower back.  He 
described the pain as sharp and indicated that it came and 
went.  He indicated that coughing and sneezing increased the 
pain when the lower back was already hurting.  There was no 
radiating lower extremity pain or paresthesias, right or 
left.  The low back pain increased if he stood in one place 
over 10 minutes without moving around.  

With respect to weakness and fatigability, he indicated that 
he had them and related them to pain.  As for incoordination, 
there was no indication of a limp.  Pain was present on 
normal and repeated use of the low back.  

On examination, the veteran's gait was normal.  There was a 
subjective complaint of tenderness in the right and left 
paralumbar muscles.  There was no muscle spasm.  There was a 
subjective complaint of pain on midline percussion in the 
lower half of the thoracic spine plus the lumbar spine in the 
midline.  

The range of motion of the thoracolumbar spine was flexion to 
90-95 degrees, extension to 20-25 degrees, and side bending 
on the right to 20 degrees and on the left to 25 degrees, all 
with some pain at the terminal degrees of motion.  

The impressions were those of Old Scheuermann's disease of 
the thoracic spine (the examiner remarked that this was 
something that occurred in the teenage years and was not 
related to military service), and lumbar spine with scoliosis 
and facet sclerosis.  

With respect to the factors, functional impairment was rated 
as mild to mild plus, with loss in degrees range of motion of 
side bending to the right 5 degrees.  The examiner noted that 
the veteran was at work full-time and therefore his condition 
had minimal, apparently, if any effect on his functional 
capacity in that regard.  

The VA examiner noted that X-ray studies of the thoracolumbar 
spine in July 1997 revealed possible Old Scheuermann's 
disease of the thoracic spine, lumbar scoliosis, facet 
sclerosis at L3-4-5-S1, and no compression fractures.  The 
examiner ordered updated X-ray studies, which findings 
included scoliotic curvature of the thoracic and lumbar spine 
and Schmorl's node formations at L2-3 and incipiently at T12-
L1 and L1-L2; there were no other localizing signs of bone or 
soft tissue abnormality.  

On a July 2001 VA general medical examination, the veteran 
described his main problems as lumbar back pain, knee pains, 
and right shoulder pain.  The examiner stated that these 
clearly sounded either mechanical or orthopedic in nature, in 
that when they hurt the pain was generally with movement of 
the joints, and with a popping of the right shoulder and 
right knee.  

The veteran indicated that, when the knee hurt, there was 
sometimes pain extending up into the posterior thigh.  A 
shoulder X-ray study a year previously was noted to have been 
negative.  When asked specifically about muscle cramps, 
diffuse cramps, diffuse myalgias, or diffuse arthralgias, the 
veteran indicated that he did not have such symptoms.  

With regard to his prior weight loss, it was noted that this 
had been corrected as he had weight as little as 155 pounds, 
and he felt he had gained about 10 pounds.  Actually, the 
veteran had gained closer to 15 pounds as his weight that 
day, partially dressed, was 170 3/4 pounds.  The veteran 
indicated that his appetite was pretty good.  

The veteran reported that he felt fine in the mornings, 
except for back pain, and that by the afternoon and evenings 
he was tired.  The veteran also reported that for the past 3-
4 months he had a watery or loose stool in the morning as his 
only daily bowel movement.  

On examination, the veteran's weight was 171 pounds, 
partially dressed.  He was well nourished and well developed.  
He had a normal gait.  Neurologically, deep tendon reflexes 
were active and symmetrical.  He moved all extremities well.  
Note was made of some crepitus, both of the right shoulder 
and right knee.  

In the impression, the examiner stated that the only evidence 
of any manifestation of an undiagnosed illness was the fact 
that the veteran was chronically tired in the afternoons and 
evenings, which the examiner stated was not a chronic 
tiredness as such.  

The examiner also remarked that the veteran no longer 
experienced weight loss, as he apparently had gained 15 
pounds.  The examiner opined that the veteran did not truly 
have cramping of the extremities, as the examiner believed 
that the veteran's muscular pain in the thighs was always 
associated with his knee pain, which clearly sounded like a 
mechanical or orthopedic knee problem.  The veteran was also 
diagnosed with mild diarrhea for the past 3-4 months.  

On a July 2001 VA psychiatric examination, the veteran 
complained of problems with easy fatigability, restlessness, 
and muscle tension.  He reported that little things would 
cause him to feel pressured, which would then lead to 
physical manifestations, such as twitching, getting a dry 
mouth, and generalized muscle tension.  

He reported that he became tired in the early afternoons and 
that he would feel worn out, both physically and mentally, by 
the end of the day.  He described stress as being draining to 
him and realized, in his own self-assessment, that his stress 
level often related to his feeling of fatigue.  The diagnosis 
was that of generalized anxiety disorder.  

In an addendum to the July 2001 examination report, the VA 
general medical examiner commented that X-ray studies of the 
chest, knee and shoulders were normal, as well as were 
laboratory studies.  It was also noted that the veteran had a 
normal sigmoidoscopy and that there was no cause for his 
reported diarrhea.  

The examiner noted that the psychological examination report 
was reviewed, to include the notations of anxiety problems 
and fatigue related to stress levels.  The examiner opined 
that it was likely that the veteran's diarrhea was due to 
irritable bowel syndrome and that his fatigue was likely due 
to his generalized anxiety disorder.  

In an October 2002 letter, the RO informed the veteran about 
the Veterans Claims Assistance Act of 2000 (VCAA), about VA's 
duties under VCAA, what the evidence must show to 
substantiate his claims, and what information and evidence 
was still needed from him.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in March 1994, August 1995, December 1995, 
and December 2002), Statements of the Case (in January 1995 
and March 1996), and Supplemental Statements of the Case (in 
August 1995, October 1995, December 1995, January 1997, and 
December 2002), the RO has notified him of the evidence 
needed to substantiate his claims.  Further, in an October 
2002 letter, the RO notified the veteran of what evidence he 
was responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA).  The RO has also sought and obtained examinations, 
to include those conducted in June 1995, October 1995, March 
2000, and July 2001, regarding the issues at hand.  
Additionally, the RO has provided the veteran with the 
opportunity for hearings at the RO before a local hearing 
officer in September 1995 and before the undersigned Veterans 
Law Judge in May 1999.    

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  


A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West Supp. 
2001); 38 C.F.R. § 3.317(a)(1) (2001); 66 Fed. Reg. 56614-
56615 (Nov. 9, 2001).  

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPRC 8-98.  

In this case, the service medical records do not show any 
chronic cramping of the extremities or weight loss.  The 
discharge physical examination was also negative for any 
cramping of the extremities.  

Further, the veteran's weight, from the time of enlistment to 
the time of discharge from service, actually increased, from 
115 pounds to 154 pounds.  

Moreover, the post-service medical records on review do not 
show any treatment for a disability manifested by cramping of 
the extremities or weight loss.  On a June 1995 VA 
examination, the veteran's weight increased further to 165 
pounds, and although the diagnoses included cramping of the 
calves, thigh muscles, and left wrist, there was no pathology 
noted on the examination.  

On an October 1995 VA Persian Gulf protocol examination, the 
examiner specifically indicated that the veteran did not have 
any unexplained illnesses.  On a March 2000 VA examination, 
he was diagnosed with supraspinatus tendonitis of the right 
shoulder and right hip strain.  

The veteran underwent a VA examination in July 2001 to 
ascertain the nature and etiology of his claimed disabilities 
manifested by cramping in the extremities and weight loss.  

The examiner found that the veteran's complaints of bilateral 
knee and right shoulder pains were mechanical or orthopedic 
in nature, that the veteran did not truly have cramping of 
the extremities, and that the veteran did not show evidence 
of any manifestation of an undiagnosed illness.  
Additionally, he had further weight gain, to 171 pounds.  

Other than the opinions of the VA examiners, there are no 
other opinions of record that address the etiology of the 
veteran's claimed cramping of the extremities and weight 
loss.  

In short, there is no objective medical record or competent 
evidence showing that the veteran currently has a chronic 
disability manifested by cramping of the extremities or 
weight loss, which is related to his active service.  

Further, the Board concludes that there is no objective 
medical evidence to substantiate the veteran's claims that 
his current complaints of cramping of the extremities are due 
to an undiagnosed illness that developed during his service 
in the Persian Gulf.  

The Board also finds that there is no competent evidence 
showing that the veteran currently has weight loss that can 
be related to an undiagnosed illness in service.  (In that 
regard, it is noted that, without evidence of a present 
disability, there can be no service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).)  

It is further noted, in relation to the diagnoses of 
supraspinatus tendonitis of the right shoulder and right hip 
strain made in March 2000, that if signs or symptoms have 
been medically attributed to a diagnosed (rather than 
undiagnosed) illness, the Persian Gulf War presumption of 
service connection does not apply.  

Although the veteran, and his wife in March 1996, assert 
through statements and testimony that his claimed 
disabilities are attributable to service and particularly his 
Persian Gulf service, they, as laypersons, are not competent 
to offer an opinion as to such questions of medical diagnosis 
or causation as presented in this case.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  

The Board concludes that the weight of the credible evidence 
is against the veteran's claims of service connection for 
disabilities manifested by cramping of the extremities and 
weight loss.  

As the preponderance of the evidence is against the veteran's 
claims of service connection, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Higher Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's lumbar muscle strain has been evaluated as 20 
percent disabling, ever since service connection was 
established, under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Under Diagnostic Code 5295, a 20 percent rating is warranted 
for lumbosacral strain with muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent rating is warranted for 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

The veteran claims that a rating higher than 20 percent is in 
order for his lumbar muscle strain.  The objective medical 
evidence on a June 1995 VA examination shows that the 
veteran's low back pain, tenderness, and spasm were mild.  
Also, he had full range of motion of the low back.  

On an October 1995 VA examination, the objective evidence of 
the low back shows that the veteran had no list, a mild 
scoliosis, moderate limitation of forward bending (i.e., to 
40 degrees) with accompanying pain, and significant loss of 
lateral flexion (i.e., to 10 degrees).  

On a March 2000 VA examination, the veteran complained of 
morning pain that gradually subsided through the day, except 
if he stood in one place over 15 minutes or on repeated use 
of the back.  He was not receiving any treatment or taking 
any medications.  There were no muscle spasms.  There was 
only slight limitation of forward bending and moderate 
limitation of lateral flexion.  The veteran's gait was normal 
and he could walk on heels and toes.  

The veteran also demonstrated essentially the same objective 
findings on a July 2001 VA examination.  

The foregoing clinical findings do not show that the 
veteran's lumbar muscle strain is more than moderate in 
degree.  Lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion has not been shown.  Thus, 
the requirements for a 40 percent rating under Code 5295 are 
not met.  

As noted, the veteran's lumbar muscle strain includes 
limitation of motion of the spine.  Moderate limitation of 
motion of the lumbar spine warrants a 20 percent rating; 
severe limitation of motion of the lumbar spine warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

In this case, the veteran's range of motion of the lumbar 
spine was limited significantly on only one occasion, i.e., 
the October 1995 VA examination.  However, the range of 
motion was full on the examination just prior to it, in June 
1995.  

Additionally, the range of motion was shown to be limited 
from a slight to a moderate degree on the most recent VA 
examinations in March 2000 and July 2001.  

Thus, on the whole, the clinical findings do not show severe 
limitation of motion of the lumbar spine, and a higher rating 
(40 percent) under Code 5292 is not warranted.  

Even when the effects of pain on use and during flare-ups are 
considered, there is no objective evidence of more than 
moderate limitation of motion for a higher rating under Code 
5292.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

That is, there is no medical evidence showing that the 
veteran experiences severe limitation of motion of the lumbar 
spine due to pain on movement or that he has periods of 
flare-ups where his limitation of motion is severe.  As noted 
on the VA examinations in 2000 and 2001, the veteran did not 
have any weakness, fatigability, or incoordination related 
his lumbar spine disability.  

Also, on those examinations, there was no objective evidence 
of additional limitation of motion due to pain on use or 
flare-up.  In fact, the examiner opined, with respect to the 
factors, that functional impairment was mild to mild plus.  
As such, additional disability on that basis is not shown.  

The Board finds that there are no other applicable rating 
criteria under which to evaluate the veteran's service-
connected lumbar muscle strain.  There is no medical evidence 
of intervertebral disc syndrome related to the veteran's 
lumbar muscle strain.  

Thus, 38 C.F.R. § 4.71a, Diagnostic Code 5293 is not for 
consideration.  The veteran's service-connected disability is 
most appropriately evaluated under Code 5295.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As noted, the clinical findings show that the 
veteran meets the criteria for a 20 percent rating and no 
more ever since the effective date of service connection in 
January 1994.  

In sum, there is no basis for an increased schedular rating 
for the veteran's service-connected lumbar muscle strain 
under any code of the VA's Schedule for Rating Disabilities.  

As the preponderance of the evidence is against the claim for 
an increase in the 20 percent rating for lumbar muscle 
strain, the benefit of the doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a disability manifested by cramping of 
the extremities, claimed as due to undiagnosed illness, is 
denied.  

Service connection for a disability manifested by weight 
loss, claimed as due to undiagnosed illness, is denied.  

A rating in excess of 20 percent for the service-connected 
lumbar muscle strain is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

